Citation Nr: 0610851	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-28 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1985 and from August 1988 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board has reviewed the veteran's claims file and finds 
that further development is warranted in several areas.  

First, in the March 2006 Brief on Appeal, the veteran's 
representative noted that the veteran has been awarded Social 
Security Administration (SSA) disability benefits but that 
the medical records upon which that grant was based had not 
been obtained to date.  Such action is required under 
38 C.F.R. § 3.159(c)(2).  

Second, the veteran's last VA examination in conjunction with 
his claim was conducted in July 2002, more than three years 
ago.  

In his Substantive Appeal, received by the RO in October 
2003, the veteran reported a worsening disability picture, 
encompassing increasing groin pain, extremity numbness, and 
the requirement of using a walker.  See VAOPGCPREC 11-95 
(April 7, 1995) (the length of time since the last 
examination, in and of itself, does not warrant a further 
examination unless the veteran reports increased 
symptomatology since the last examination).  

Finally, in the October 2003 Substantive Appeal, the veteran 
reported receiving current neurological treatment at the VA 
Medical Center (VAMC).  

The most recent medical records from that facility currently 
included in the claims file are dated in November 2002, and 
subsequent medical records need to be obtained in view of 
38 C.F.R. § 3.159(c) and Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The VAMC should be contacted and 
requested to provide all records of 
treatment of the veteran dated since 
November 2002.  All records secured by 
the RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

2.  Additionally, the RO should take 
appropriate steps to contact the SSA and 
request copies of all medical records 
upon which the veteran's disability award 
was based.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the effect of his 
service-connected disorders (radiation 
colitis with diarrhea, a duodenal ulcer, 
and gastritis; a post-operative left 
radical orchiectomy; residuals of a right 
testicular torsion; left radiation 
entrapment neuropathy; residuals of a 
perianal cyst; and residuals of a 
ganglion cyst of the left second toe) on 
his ability to obtain and retain 
substantially gainful employment.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether the veteran's 
service-connected disorders, in and of 
themselves, render him unable to secure 
or follow a substantially gainful 
occupation.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the requested and 
indicated development, the veteran's 
claim for TDIU rating should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



